DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on January 5, 2021.  This action is made final.
Claims 1, 8, 10, 11, 18, and 20 are amended.  Claims 1-20 are pending for examination.  Claims 1, 8, 11, and 18 are independent claims.

Claim Objections
Claims 1 and 11 as amended are objected to because of the following informalities: the phrase “wherein at least one of command patterns and entities configure to be generated” should read “wherein at least one of command patterns and entities is configured to be generated” or something similar.  Appropriate correction is required. 
Claims 1 and 8 as amended are objected to because of the following informalities: the limitations regarding elements that include the phrase “by the processor, configured to” (“a context information generator, by the processor, configured to,” “a voice recognizer, by the processor, configured to,” “a natural language recognizer, by the processor, configured to,” “a voice controller, by the processor, configured to,” and “a communicator, by the processor, configured to”) should be clarified to read “configured by the processer to” (resulting in “a context information generator configured by the processer to,” “a voice recognizer configured by the   Appropriate correction is required. 

Claim Analysis - 35 USC § 112
Regarding Claims 1-10, Applicant’s Amendment supplies limitations including hardware to perform functional claim language such that the claims are no longer interpreted as invoking 35 U.S.C. 112(f).  Note that the limitations regarding elements that include the phrase “by the processor, configured to” (“a context information generator, by the processor, configured to,” “a voice recognizer, by the processor, configured to,” “a natural language recognizer, by the processor, configured to,” “a voice controller, by the processor, configured to,” and “a communicator, by the processor, configured to”) are interpreted as representing the elements “configured by the processer to” perform an action such that the processor configures, implements, or comprises the elements.

Claim Rejections - 35 USC § 112
Regarding Claims 1-7 and 11-17, Applicant’s Amendment corrects the previous issues of indefiniteness.  The previous rejections are withdrawn.

The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

1-7 and 11-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claims 1 and 11 each recite the limitation “a voice recognizer … configured to convert a voice signal into text in real time with command patterns without an end point detection process to update text information” or an analogous variant in the claimed apparatus and method respectively.  The specification describes “matching a voice signal transmitted in real time with a command pattern without an end point detection process” (see, e.g., Specification, pp. 2, 18, 26, and 35) but does not discuss or otherwise suggest “convert[ing] a voice signal into text in real time with command patterns without an end point detection process to update text information” as now claimed.  While Applicant’s original disclosure discusses matching in real time without an end point detection process, converting a voice signal into text “with command patterns” and “without an end point detection process” is not described.  Dependent Claims 2-7 and 12-17 incorporate the deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfenbeyn et al., U.S. Patent Application 2016/0259775 A1 (published Sep. 8, 2016) (hereinafter “Gelfenbeyn”) in view of Sung et al., U.S. Patent Application 2018/0039477 A1 (published Feb. 8, 2018) (hereinafter “Sung”) and Yoshida et al., U.S. Patent Application 2012/0271633 A1 (published Oct. 25, 2012) (hereinafter “Yoshida”).
Regarding Claim 1, Gelfenbeyn teaches a Graphical User Interface (GUI) voice control apparatus having a processor to control the operation of the apparatus (see, e.g., Gelfenbeyn, Abstract and paras. 2, 33, and 37, describing systems and methods for context-based natural language processing, describing embodiments in which a computer system utilizes microprocessors, and describing a dialog system engine as a computer-enabled or processor-enabled system for supporting a dialog system interface), comprising:
A context information generator, by the processor, configured to dynamically reflect GUI status information and DB information in a language model to generate context information (see, e.g., id., para. 14, describing context information as including various forms of conversational and environmental context information including a state of the GUI currently running on a client; paras. 50, 53, 55, 57, and 58 and Fig. 2, describing and illustrating architecture of an exemplary dialog system engine comprising a dialog manager that coordinates activity of components of the engine, one or more rule databases in which dialog system rules are maintained, and one or more context ;
A voice recognizer, by the processor, configured to convert a voice signal into text with command patterns to update text information (id., paras. 50 and 51 and Fig. 2, describing and illustrating the dialog system engine as comprising an automatic speech recognizer configured to receive and process speech-based user inputs into a sequence of parameter vectors and into a recognized input such as a textual input having one or more words, phrases, or sentences and describing the automatic speech recognizer as including one or ;
A natural language recognizer, by the processor, configured to reduce a number of command patterns matchable with the text information based on the context information as the text information is updated (see, e.g., id., para. 52 and Fig. 2, describing and illustrating the dialog system engine as comprising a natural language processing module that disassembles and parses the recognized input to produce and analyze utterances and to map recognized input to meaning representations; paras. 50 and 53, describing the dialog system engine as implementing context-based natural language processing and describing the dialog manager performing actions including discourse analysis, knowledge database query, and system action prediction based on discourse context [suggesting reducing matchable patterns in some form]; and paras. 92-94 and Fig. 5, describing and illustrating a process flow diagram for a method of context-based natural language processing in which the dialog system engine receives a user request having additional attributes such as contextual information and describing embodiments in which contextual information can be used for pre-filtering user intents [representing reducing matchable patterns]), and recognize an intent and entity of the voice signal by matching with a final command pattern (see, e.g., id., paras. 95-98 and Fig. 5, describing and illustrating the method of context-based natural language processing comprising the dialog system engine identifying a type of context ; and
A voice controller, by the processor, configured to output a control signal according to the recognized intent and entity (see, e.g., id., para. 56 and Fig. 2, describing and illustrating the dialog system engine as comprising an output renderer for transforming output of the dialog manager into a form suitable for providing to the user such as generating an audio message corresponding to the output of the dialog manager; paras. 98 and 99 and Fig. 5, describing and illustrating the method of context-based natural language processing comprising the dialog system engine generating a response to the user request by applying the dialog system rule to at least a part of the user request and delivering the response to the user; and paras. 73-75, and indicating various actions performed in relationship to identified intents and entities),
Wherein at least one of command patterns and entities is configured to be generated by processing another source received from a content management system (CMS) of a target service (see, e.g., id., para. 49 and 
However, although Gelfenbeyn suggests immediate responsiveness of the dialog system engine to user requests (see, e.g.
Sung teaches a GUI voice control apparatus (e.g., Sung, Abstract, describing systems, devices, computerized methods, and computer program media for integrating voice-based interaction and control into a native GUI of an executed application), comprising a voice recognizer configured to convert a voice signal into text in real time to update text Information (see, e.g., id., paras. 68 and 71, describing embodiments in which a computing system implementing a voice-user interface includes a voice-user interface component library configured to obtain portions of text recognized in real time by a voice-service provider application from spoken utterance, and paras. 75 and 83, describing other embodiments comprising recognition of textual content in real time).
Gelfenbeyn and Sung are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing GUI voice control apparatuses and methods and with teachings directed toward responsive voice control user interfaces.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gelfenbeyn and Sung and implement a GUI voice control apparatus in which a voice signal is converted into text in real time to update text information in order to provide a more responsive voice-based user interface (see, e.g., Sung, paras. 4, 7, 12, and 46; and in view of the value of real-time responsiveness in user interfaces well known in the art).  
However, although Gelfenbeyn does not describe or indicate use of an end point detection process, Gelfenbeyn as modified by Sung does not appear to explicitly teach conversion of the voice signal without an end point detection process.
Yoshida teaches a GUI voice control apparatus (e.g., Yoshida, Abstract, describing an interactive device which allows quick utterance recognition results), comprising a voice recognizer configured to convert a voice signal into text without an end point detection process (see, e.g., id., para. 5, describing interactive devices that employ a continuous voice recognition system using statistical voice recognition processes; paras. 9 and 10, describing continuous recognition techniques including continuous utterance recognition without end-point detection; and  para. 36, describing an interactive device that performs continuous voice recognition with respect to each of short lengths of time obtained by dividing a user’s utterance).
Yoshida is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing GUI voice control apparatuses and methods and with teachings directed toward responsive voice control user interfaces.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gelfenbeyn, Sung, and Yoshida and implement a GUI voice control apparatus in which a voice signal is converted into text without an end point detection process in order to provide a quicker decision of utterance recognition results more accurately and more precisely (see, e.g., Yoshida, paras. 13 and 36), and arises from the value of continuous responsiveness well known in the art).  
Regarding Claim 2, Gelfenbeyn as modified by Sung and Yoshida teaches the GUI voice control apparatus according to Claim 1, wherein the GUI status information comprises GUI information and a service status (see, e.g., Gelfenbeyn, para. 14, describing context information as including various forms of conversational and environmental context information including mobile or software applications 
Regarding Claim 3, Gelfenbeyn as modified by Sung and Yoshida teaches the GUI voice control apparatus according to Claim 1, wherein the DB information comprises information on at least one of predefined command patterns and entities received from a command pattern and entity database (see, e.g., Gelfenbeyn, paras. 57, 80, 81, and 93, describing the one or more rule databases of the dialog system engine as storing dialog system rules [which can be viewed as predefined 
Regarding Claim 4, Gelfenbeyn as modified by Sung and Yoshida teaches the GUI voice control apparatus according to Claim 1, wherein the voice recognizer converts the voice signal into text based on the context information to update the text information (see, e.g., Gelfenbeyn, para. 51, describing the automatic speech recognizer as including one or more speech recognizers such as a pattern-based speech recognizer, a free-dictation recognizer, an address book based recognizer [representing a context-based recognizer], and a dynamically created recognizer [suggesting a context-based recognizer in some form]).
Regarding Claim 7, Gelfenbeyn as modified by Sung and Yoshida teaches the voice control apparatus according to Claim 1, wherein the natural language recognizer, when there is no command pattern matching the text information, resets the text information and processes text information updated in real time (see, e.g., Sung, paras. 92, 95-97, and 107-110 and Fig. 4, describing and illustrating a flowchart of an exemplary process for initiating and performing voice-based interaction with and control of an executed application in which audio data indicative of a user’s interaction with an application is captured, contextual data is accessed and included in contextual query data transmitted to a voice server provider system, and operations are performed consistent with a structured response bundle received from the voice server provider system and describing embodiments in which the user’s utterances fail to include one or more parameters necessary to complete one or more actions, content is presented to the user which prompts the user to provide the information necessary to see id., para. 109]).
Regarding Claim 8, Gelfenbeyn as modified by Sung and Yoshida teaches a GUI voice control apparatus corresponding to the GUI voice control apparatuses of Claims 1 and 3.  The same rationales of rejection provided above are applicable.  Gelfenbeyn as modified by Sung and Yoshida further teaches the GUI voice control apparatus comprising a communicator, by the processor, configured to transmit a voice signal received in real time and the context information to a voice conversion server, transmit the context information to a natural language recognition server, and receive an intent and entity of the voice signal (see, e.g., Gelfenbeyn, paras. 12 and 36, describing embodiments in which the dialog system engine is running on a server and a dialog system interface is running on a client; para. 40, describing embodiments in which dialog system interfaces are on a server so that the dialog 
Regarding Claim 9, Gelfenbeyn as modified by Sung and Yoshida teaches a GUI voice control apparatus corresponding to the GUI voice control apparatus of Claim 2.  In view of the discussion of Claim 8, the same rationale of rejection provided above is applicable.
Regarding Claim 10, Gelfenbeyn as modified by Sung and Yoshida teaches the GUI voice control apparatus according to Claim 8, wherein the voice conversion server comprises a text converter configured to convert the voice signal to text in real time without the context information to update text information and transmit the updated text information (see, e.g., Gelfenbeyn, para. 51, describing the automatic speech recognizer [ASR] as receiving and processing speech-based user inputs into a sequence of parameter vectors and describing embodiments in which the ASR is in the dialog system interface or the dialog system engine; paras. 12, 36, 40, 43, and 53, describing various server-based arrangements; and para. 13, describing embodiments in which user requests are pre-processed such that the dialog system interface recognizes spoken words and transforms audio user input into a text-based user input by applying a dialog system rule or a statistics-based dialog system 
Regarding Claim 11, Gelfenbeyn as modified by Sung and Yoshida teaches a GUI voice control method corresponding to the GUI voice control apparatus of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Gelfenbeyn as modified by Sung and Yoshida teaches a GUI voice control method corresponding to the GUI voice control apparatus of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 13, Gelfenbeyn as modified by Sung and Yoshida teaches a GUI voice control method corresponding to the GUI voice control apparatus of Claim 3.  The same rationale of rejection provided above is applicable.
Regarding Claim 14, Gelfenbeyn as modified by Sung and Yoshida teaches a GUI voice control method corresponding to the GUI voice control apparatus of Claim 4.  The same rationale of rejection provided above is applicable.
Regarding Claim 17, Gelfenbeyn as modified by Sung and Yoshida teaches a GUI voice control method corresponding to the GUI voice control apparatus of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Gelfenbeyn as modified by Sung and Yoshida teaches a GUI voice control method corresponding to the GUI voice control apparatus of Claim 8.  The same rationale of rejection provided above is applicable.
Regarding Claim 19, Gelfenbeyn as modified by Sung and Yoshida teaches a GUI voice control method corresponding to the GUI voice control apparatus of Claim 9.  The same rationale of rejection provided above is applicable.
Regarding Claim 20, Gelfenbeyn as modified by Sung and Yoshida teaches the GUI voice control method according to Claim 18, wherein the voice conversion server converts the voice signal into text in real time based on the context information to update text information and transmits the updated text information to the natural language recognition server in real time (see, e.g., Gelfenbeyn, para. 51, describing the automatic speech recognizer [ASR] as receiving and processing speech-based user inputs into a sequence of parameter vectors and describing embodiments in which the ASR is in the dialog system interface or the dialog system engine; paras. 12, 36, 40, 43, 53, 136, and 145, describing various server-based arrangements including use of multiple servers and server-based implementation of the dialog system interface and the dialog system engine; and Abstract and paras. 11, 12, 41, 50, and 94, describing embodiments in which a user request is processed using context information, including use of contextual information for pre-filtering user intents; and see, e.g., Sung, paras. 6, 35, and 36, describing embodiments in which audio data including a captured utterance and contextual data are used to generate contextual query data [including the audio and contextual data] that is transmitted to a voice-service provider that applies or more of a speech recognition algorithm, a natural-language processing algorithm, and a semantic parsing algorithm to portions of the contextual query data, with a speech recognition module generating textual output data corresponding to a spoken utterance based on contextual data; paras. 68 and 71, see, e.g., Gelfenbeyn, para. 40; and in view of the value of server-based systems well known in the art] and to improve the accuracy of applied speech recognition algorithms [see, e.g., Sung, para. 36]).

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfenbeyn in view of Sung and Yoshida and in further view of Aleksic et al., U.S. Patent Application 2017/0069309 A1 (published Mar. 9, 2017) (hereinafter “Aleksic”).
Regarding Claim 5, Gelfenbeyn as modified by Sung and Yoshida teaches the voice control apparatus according to Claim 1 as discussed above and further teaches the voice control apparatus wherein the natural language recognizer classifies a matching result of the text information into MATCH and NO_ MATCH to reduce the number of matchable command patterns (see, e.g., Gelfenbeyn, paras. 92-94 and Fig. 5, describing context-based natural language processing in which the dialog system engine receives a user request having contextual information and describing embodiments in which contextual information can be used for pre-filtering 
However, Gelfenbeyn as modified by Sung and Yoshida appears to be silent regarding the natural language recognizer classifying a matching result of the text information into PARTIAL_ MATCH.
Aleksic teaches a voice control apparatus (e.g., Sung, Aleksic, describing systems, apparatus, computerized methods, and computer program media for receiving audio data including an utterance, obtaining context data that indicates one or more expected speech recognition results, determining an expected speech recognition result based on the context data, receiving an intermediate speech recognition result generated by a speech recognition engine, comparing the intermediate speech recognition result to the expected speech recognition result for the audio data based on the context data, and determining whether the intermediate speech recognition result corresponds to the expected speech recognition result for the audio data based on the context data), wherein a natural language recognizer classifies a matching result of text information into PARTIAL_ MATCH in addition to MATCH and NO_ MATCH (see, e.g., id., para. 38 and Fig. 3, describing and illustrating a diagram of an example process for endpointing of an utterance comprising determining whether there is either a match or no match or a partial match between intermediate speech recognition results and expected speech recognition results).
Aleksic is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing voice control apparatus and methods and with teachings directed toward context-based voice recognition.  Before the effective filing see, e.g., Aleksic, paras. 3-8; and in view of the value of partial or fuzzy classification known in the art).  
Regarding Claim 6, Gelfenbeyn as modified by Sung and as further modified by Aleksic teaches the GUI voice control apparatus according to Claim 5, wherein the matchable command patterns have IMMEDIATE, NORMAL, or WAIT_END grades (see, e.g., Aleksic, paras. 44-48 and Fig. 3, describing and illustrating the diagram of the example process for endpointing of an utterance comprising determining whether an intermediate speech recognition result corresponds to the expected speech recognition result for the audio data based on context data, describing arrangements in which the system initializes an end of speech condition and provides a final speech recognition result as soon as it is determined that an intermediate speech recognition result matches an expected speech recognition result [which can be viewed as representing an immediate matching grade], describing arrangements in which the system dynamically extends a timeout for an end of speech condition to receive additional audio data in response to determining the intermediate speech recognition result includes a partial match to the expected speech recognition result for the audio data based on the context data [which can be viewed as representing a normal matching grade], and describing arrangements in which the system extends a timeout by a predetermined or 
Regarding Claim 15, Gelfenbeyn as modified by Sung and Yoshida and as further modified by Aleksic teaches a GUI voice control method corresponding to the GUI voice control apparatus of Claim 5.  The same rationale of rejection provided above is applicable.
Regarding Claim 16, Gelfenbeyn as modified by Sung and Yoshida and as further modified by Aleksic teaches a GUI voice control method corresponding to the GUI voice control apparatus of Claim 6.  The same rationale of rejection provided above is applicable.

Response to Arguments
Applicant’s arguments filed January 5, 2021, have been fully considered but are generally moot in view of the new grounds of rejection.  To the extent the arguments still 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Attwater et al., U.S. Patent 6,629,069 B1 (issued Sep. 30, 2003), teaching a speech recognizer in which a vocabulary generator accesses a database of candidates; and Fry, Darrin Kenneth John, U.S. Patent Application 2014/0379334 A1 (published Dec. 25, 2014), teaching a speech recognition system that comprises or accesses a database comprising a vocabulary.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
4/10/2021




/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174